Name: Commission Decision of 24 February 1994 terminating the anti-dumping proceeding concerning imports of certain synthetic hand-knitting yarn, originating in Turkey
 Type: Decision
 Subject Matter: leather and textile industries;  Europe;  competition;  trade
 Date Published: 1994-02-26

 Avis juridique important|31994D0120Commission Decision of 24 February 1994 terminating the anti-dumping proceeding concerning imports of certain synthetic hand-knitting yarn, originating in Turkey Official Journal L 055 , 26/02/1994 P. 0058 - 0058COMMISSION DECISION of 24 February 1994 terminating the anti-dumping proceeding concerning imports of certain synthetic hand-knitting yarn, originating in Turkey (94/120/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Articles 4 and 9 thereof, After consultation with the Advisory Committee, Whereas: A. PROCEDURE (1) In March 1993 the Commission received a complaint lodged by the Committee of the Wool Textile Industry in the EEC on behalf of producers representing a major proportion of the Community production of the product concerned. The complaint contained evidence of dumping and injury resulting therefrom which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced by a notice published in the Official Journal of the European Communities (2) the initiation of an anti-dumping proceeding concerning imports into the Community of hand-knitting yarn of man-made synthetic staple fibres put up for retail sale, falling within CN codes 5511 10 00 and 5511 20 00. (2) The Commission officially so advised the exporters and importers known to be concerned and the Community producers. The parties concerned were given the opportunity to make their views known in writing, to request a hearing and to answer the questionnaires addressed to them seeking the information the Commission deemed necessary for the assessment of dumping and injury. Several Community producers and exporters requested and were granted an extension of the time limit for replies set by the Commission. However, the majority of the complaining Community producers did not reply to the questionnaire or supply the information requested by the Commission within the extended time limits. (3) The Commission considers that the information made available by some Community producers is not representative of the Community industry within the meaning of Article 4 (5) of Regulation (EEC) No 2423/88. As a result the allegations of injury contained in the complaint could not be further investigated and verified. Therefore, the Commission considers that it is not possible to make a determination of injury or threat of injury with respect to the Community industry concerned. B. TERMINATION OF PROCEEDING (4) In view of the circumstances set out at points 2 and 3 the Commission concludes that the anti-dumping proceeding concerning imports of certain synthetic hand-knitting yarn, originating in Turkey, should be terminated forthwith. (5) The Advisory Committee has been consulted and has raised no objection. (6) The Committee of the Wool Textile Industry of the EEC was informed of the Commission's reasons for terminating the proceeding and did not comment, HAS ADOPTED THIS DECISION: Sole Article The anti-dumping proceeding concerning imports of synthetic hand-knitting yarn falling within CN codes 5511 10 00 and 5511 20 00, originating in Turkey, is hereby terminated. Done at Brussels, 24 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No C 210, 4. 8. 1993, p. 4.